PER CURIAM.
Now this day come the parties by their counsel and present and file a stipulation that this appeal be dismissed without, costs, which said stipulation is in the words- and figures following, to wit: “It is hereby stipulated and agreed by and between, the parties to the above entitled cause, by-*1015their respective attorneys, that this appeal may be dismissed without costs, the controversy to which it relates having been settled.” On consideration whereof, it is now here ordered and adjudged by this court that this appeal be, and the same is hereby, dismissed, without costs, pursuant to the foregoing stipulation.